The judgment of the Supreme Court was entered November 22d 1880,
Per Curiam.
As we understand the decision in McCann’s Appeal, 13 Wright 304, it is very correctly stated in the syllabus : “ The legal discretion of the Orphans’ Court in the appointment of guardianh of the persons and estate of minors is not subject to review by a court of error.” It follows that we ought not to intervene even if we thought that the discretion of the court below was not properly exercised in this case.
Decree affirmed, and appeal dismissed at the costs of the appellant.